internal_revenue_service director exempt_organizations rulings and agreements department of the treasury p o box - rm cincinnati oh date jun ue dear sir or madam employer_identification_number person to contact - i d number contact telephone numbers we have considered your application_for recognition of exemption from federal_income_tax under the provisions of sec_501 internal_revenue_code_of_1986 and its applicable income_tax regulations that you do not qualify for the reasons set forth on enclosure i based on the available information we have determined of the consideration was given to whether you qualify for exemption under other subsections of sec_501 of the code however we have concluded that you do not qualify under another subsection as your organization has not established exemption from federal_income_tax it will be necessary for you to file an annual income_tax return on form_1120 of the code contributions to you are not deductible under section if you are in agreement with our proposed denial please sign and return one copy of the enclosed form_6018 consent to proposed adverse action the appeal must the hearing may be held at the if a hearing is requested you will be if you request at any mutually convenient to protest you should submit a written if you are to be represented by someone who is not you have the right to protest this proposed determination if you believe it is incorrect appeal giving the facts law and other information to support your position as explained in the enclosed publication exempt_organizations appeal procedures for unagreed issues be submitted within days from the date of this letter and must be signed by one of your principal officers you may request a hearing with a member of the office of the regional_director_of_appeals when you file your appeal contacted to arrange a date for it regional_office or district_office one of your principal officers he or she must file a proper power_of_attorney and otherwise qualify under our conference and practice requirements as set forth in sec_601_502 of the statement of procedural rules see treasury_department circular no ‘page of if you do not protest this proposed determination in a timely manner it will be considered by the internal_revenue_service as a failure to exhaust available administrative remedies of the internal_revenue_code provides in part that sec_7428 a declaratory judgement or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within the time specified this will become our final_determination in that event appropriate state officials will be notified of this action in accordance with the provisions of sec_6104 of the code sincerely flan lois g lerner director exempt_organizations rulings and agreements enclosures page of issues the retreats will be unsupervised the organization was formed to provide a christian retreat house unsupervised time available at a christian retreat constitute a religious activity that would qualify for exemption under sec_501 of the irc does significant this property will be maintained with the the organization will use the property of the board_of directors of the organization organization's income additional houses at the organization’s expense property is not owned by the organization the property and all improvements will revert back to the incorporators when the organization terminates does the improvement of a related party’s property constitute inurement and therefore prohibit exemption under sec_501 the property will be expanded with since the of the irc the organization will pay the board_of directors for services rendered to the organization board_of directors which is comprised of related parties does setting salaries by the related board_of directors constitute inurement and therefore prohibit exemption under sec_501 these salaries will be set by the of the irc facts purpose of the organization the organization was incorporated on august of the state of under the laws the organization's objective and purpose is the operation of a non-profit christian retreat membership the organization shall have no members activities and additional facts activities day or day stay ina inviting people to come for a day cabin the activities of the organization as stated in the application_for exemption include participants will not be chaperoned during the course of their page of stay and are allowed to do what they want to do additional facts the board_of directors is made up of three individuals are and the individual who ordained both and by the organization are married and and are also the owners of the property being used ‘ls a neighbor and they the organization will make improvements to the property owned by improvements to the current building along with adding several additional buildings and recreational items to the property this includes repairs and the organization will pay the board_of directors for work performed for the organization the organization states that and are currently uncompensated and that they will never be compensated for ministerial services eventually they will be compensated for services such as maintenance grounds keeping janitorial and bookkeeping amount of compensation will be dollar_figure parties will set their own compensation package per hour the related the the organization was requested to amend the articles of incorporation to include appropriate language for sec_501 exemption amend the articles of incorporation incorporation filed with the state on include appropriate language for section c article iti the purposes for which the corporation is organized is the organization stated that they would the amended articles of did not any provisions which the incorporators elect to article vii set forth for the regulation of the internal affairs of the corporation including any provision for the distribution of assets on dissolution or final liquidation is r the organization was requested to expand the board_of directors to include additional unrelated individuals the page of ‘ organization declined to expand the board_of directors the organization was requested to sign a conflict of interest policy commandments as its conflict of interest policy the organization submitted a signed copy of the ten the organization was requested to provide a lease agreement between the organization and the owners of the property being used a lease was submitted expenses and improvements to be the lease calls for all is also indicated that the source of funding for the it organization will be donations from individuals that use the facility if the organization ceases to exist all property and improvements will revert back to the owners of the property the participants have religious books and as previously mentioned there is no structure to the religious retreat videos at their disposal dated october be the delivery of a light lunch and a n evening meal otherwise the guest will be unchaperoned during the course of their stay significant part of the day therefore participants are unsupervised for a the only scheduled association will based on the response to the letter sec_501 of the internal_revenue_code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual it in order to be exempt as an organization described in section sec_1_501_c_3_-1 of the income_tax regulations states that c of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section organizational_test or the operational_test is not exempt an organization will not be it engages primarily in activities if an organization fails to meet either the c -1 c of the regulations provides that an sec_1 organization will be regarded as operated exclusively for one or more exempt purposes only if which accomplish one or more of such exempt purposes specified in sec_501 so regarded if more page of than an insubstantial part of its activities-is not in furtherance of an exempt_purpose sec_1 c -1 b iv no case shall an organization be considered to be organized exclusively for one or more exempt purposes if articles the purposes for which such organization is created are broader than the purposes specified in sec_501 c of the regulations provides that in by the terms of its c -1 b of the regulations provides that an sec_1 organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose organization's assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law state_or_local_government for a public purpose or to the federal government or to a state_or_local_government for a public purpose or would be distributed by a court to another organization to be used in such manner as in the judgement of the court will best accomplish the general purposes for which the dissolved organization was organized be distributed for one or more exempt purposes or toa an thus of the regulations states that an sec_1 c -1 d ii organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private to meet the requirement of this subdivision it is interest is not organized necessary for an organization to establish that it or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_a_-1 of the regulations states that the words private_shareholder_or_individual means an individual having a personal and private interest in the activities of the organization in general an organization that applies for recognition of exemption has the burden of proving that it clearly meets all the requirements of the particular section of the code under which jit has applied cir f and cleveland coral practical college vs commissioner see kenner vs commissioner 318_f_206 cir 2a 2d leon a beeghly v commissioner t c revrul_77_366 holds that a nonprofit organization that arranges and conducts winter-time ocean cruises during which activities to further religious and educational_purposes are provided in addition to extensive social and recreational activities is not operated exclusively for exempt purposes and does not qualify for exemption provided that page of where an exempt_organization engages in a transaction with a related interest and there is rather than the organization exemption may be lost even though the transaction ultimately proves profitable for the exempt_organization a purpose to benefit the private interest in better business bureau of washington d c states u s the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt_purpose inc v united in the 76_tc_380 organization operating a religious retreat facility did not qualify for exemption under sec_501 because it failed to show that the retreat facility was operated exclusively for religious purposes although the organization's mountain lodge offered guests religious recreational and social activities however none were regularly scheduled or required the court concluded that the organization had an not met its burden_of_proof to show that the lodge was operated primarily for an exempt religious purpose and that the recreational and social activities at the lodge were only incidental to a religious purpose 55_f3d_684 d d c u s app it was held that to be no part of an organization's net in airlie foundation inc v united_states of america u s app d c eligible for exempt status earnings may inure to the benefit of any private_shareholder_or_individual see 588_fsupp_693 inurement or benefit is not relevant private_shareholder_or_individual is broadly defined as any person having a personal and private interest in the activities of the organization and it includes the creator of the organization and his family see presbyterian and reformed publishing co in addition an organization is not operated exclusively for exempt purposes if it serves a private rather than a public interest easter house v united_states cl treas reg f 2d v commissioner f 2d 3rd cir citing c f_r sec_1_501_a_-1 citing sec_1 c -1 d ii aff'd without opinion the amount or extent of the fed cir ct in addition no is not operating an organization must be since the organization is improving the with no basis and no outside controls to confirm that to be considered exempt under c operated for public rather than private interests part of the earnings_of the organization can inure to the benefit of any private individual personal_property of the incorporators it exclusively for an exempt_purpose and its activities constitute inurement in addition the related board_of directors will set the salaries that they will receive for services provided to the organization salary payments will be commensurate with the work provided there page of 20v447047 is inurement this will preclude exemption under sec_501 of the code application of law of the regulations provides that in sec_1 c -1 b iv no case shall an organization be considered to be organized exclusively for one or more exempt purposes if articles the purposes for which such organization is created are broader than the purposes specified in sec_501 the organization’s articles of incorporation do not state that it is organized exclusively for on or more exempt purposes by the terms of its sec_1 c -1 b of the regulations provides that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose organization's assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes or to a state_or_local_government for a public purpose or to the federal government or to a state_or_local_government for a public purpose or would be distributed by a court to another organization to be used in such manner as in the judgement of the court will best accomplish the general purposes for which the dissolved organization was organized the articles of incorporation state that the assets of the organization will revert back to the donors an sec_501 of the code states that no part of the net earning of a charitable_organization can inure to the benefit of any private_shareholder_or_individual expenses including improvements to a facility that is owned by the incorporators of the organization the incorporators are benefiting substantially from the organization’s funds invested in to the facility back to the owners if the organization ceases to exist as stated in the articles of incorporation the facilities including all improvements will revert by having the organization pay for all in addition the organization will be paying the board_of directors for work performed around the facility the board_of directors will decide on their own salaries two out of three members of the board_of directors are related a strict prohibition against inurement and private benefit burden_of_proof is upon the taxpayer to prove there is under sec_501 that the organization is operating for a public rather than a private interest and that no inurement or private benefit exists the organization has clearly not done this page of 9yv44t 04e in the schoger foundation v commissioner t c organization operating a religious retreat facility did not qualify for exemption under sec_501 because it failed to show that the retreat facility was operated exclusively for religious purposes an this organization similar to your revrul_77_366 discusses a religious_organization which operated a retreat organization allows its participants significant unsupervised time this spare time can be used -at the discretion of the participant to do as the participant desires structured religious activities are unsupervised for the entire time that they are at the facility the participants in the retreat your organization has no applicant’s position the organization has responded to the fact of significant unsupervised time available by stating that there is no unsupervised time the organization stated our guests are chaperoned hours a day either by addition the organization stated that no social or recreational activities are scheduled into its functions and myself or the holy spirit of god in the organization has responded to the inurement issue by stating the descendants to be caretakers of the of this facility is solely to benefit the public at large is our inheritance given to us by god and to our as the functions service response to applicant’s position the organization has not met the organizational_test for exemption under sec_501 regulations provides that in no case shall an organization be considered to be organized exclusively for one or more exempt purposes if such organization is created are broader than the purposes specified in sec_501 by the terms of its articles the purposes for which sec_1 c -1 b iv of the a an in the judgement of the court will best be distributed for one or more exempt purposes or to sec_1 c -1 b of the regulations provides that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose organization's assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law state_or_local_government for a public purpose or to the federal government or to a state_or_local_government for a public purpose or would be distributed by a court to another organization to be used in such manner as accomplish the general purposes for which the dissolved organization page of z0uvu44 v047 was organized the organization’s dissolution clause in its articles of incorporation state that assets will revert back to the donors the will operate on a on-call as stated in the response of date item organization stated ‘the basis as a guest requests spiritual guidance as we share the same premises the only scheduled association will be the delivery of a light lunch and a evening meal otherwise the guest will be unchaperoned during the course of their stay not satisfied the problem of unsupervised time of the participants the organization stated that no social or recreational activities are scheduled activities scheduled either unsupervised whether religious social or recreational as they wish the organization’s response to the inurement issue does not respond to the issue the property that the organization will maintain and improve is still owned by two of the organization’s related board_of directors to the owners upon the dissolution of the organization the organizations response of date the organization plans to build all improvements made to the property will revert back based on as much as this is true there are no religious the participants are able to do the activities the participants time is significantly the organization has conclusion in view of the foregoing we conclude that the principal benefits arising from your activity of providing a retreat house accrue to the board_of directors in addition the requirement that an organization providing religious retreat activities must solely be related to a religious activity has not been fulfilled therefore the requirement of sec_1 c -1 d regulations that an exempt_organization must serve a public rather than a private interest is not satisfied ii of the
